Name: 86/326/EEC: Commission Decision of 23 June 1986 approving an addition to the programme for the beef and meat processing sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  Europe;  management
 Date Published: 1986-07-23

 Avis juridique important|31986D032686/326/EEC: Commission Decision of 23 June 1986 approving an addition to the programme for the beef and meat processing sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) Official Journal L 200 , 23/07/1986 P. 0044*****COMMISSION DECISION of 23 June 1986 approving an addition to the programme for the beef and meat processing sector in Ireland pursuant to Council Regulation (EEC) No 355/77 (Only the English text is authentic) (86/326/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (1), as last amended by Regulation (EEC) No 3827/85 (2), and in particular Article 5 thereof, Whereas on 14 January 1986 the Irish Government forwarded a modification to the programme for the beef and meat processing sector in Ireland approved by Commission Decision 79/433/EEC (3) and supplied additional information by letter dated 14 February 1986; Whereas this addendum continues the objectives of the original programme involving the further expansion and further specialization in the meat processing sector and the modernization of beef-slaughtering capacity with the aim of improving the techniques of processing and marketing and hence the quantity and quality of the products processed and marketed; whereas it therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas projects for the installation of cold stores and refrigerated warehouses may only be aided if these facilities are linked to processing or marketing facilities; whereas, further, transport vehicles intended for the delivery or distribution of final products are not eligible for Community aid; Whereas the addendum contains sufficient of the details listed in Article 3 of Regulation (EEC) No 355/77 to show that the aims set out in Article 1 of that Regulation can be achieved in the beef and meat processing sector in Ireland; whereas the estimated time required for implementation of the modification does not exceed the period mentioned in Article 3 (1) (g) of the Regulation; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The addendum to the programme for the beef and meat processing sector in Ireland forwarded by the Irish Government on 14 January 1986 pursuant to Regulation (EEC) No 355/77 and supplemented by letter dated 14 February 1986 is hereby approved, subject to the reservation set out in the recitals above. Article 2 This Decision is addressed to Ireland. Done at Brussels, 23 June 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 372, 31. 12. 1985, p. 1. (3) OJ No L 106, 28. 4. 1979, p. 47.